Clifford F. Brown, J.,
concurring in part and dissenting in part. I concur in the reversal of the perjury convictions of Jacobozzi and Elliott. I dissent from the affirmance of the convictions of Elliott on two counts of grand theft.
The Elliott grand theft convictions stem from his work as a general contractor for the city of Lorain rehabilitating houses in the Lorain inner city. Evidence was produced that Elliott did not perform all the contract work provided in the written contracts but had received payment of the full contract price.
These facts present a typical breach of contract action where the alleged breach constitutes a failure of substantial performance of the contract by the building contractor. The issues arising from such facts should be determined in a civil action between the disputants.
Otherwise, whenever a building contractor fails in any respect to fully perform his contract with the owner and receives payment of the full contract price, he is subject to criminal prosecution for theft under R.C. 2913.02 (A)(3). The General Assembly in enacting this statute could not have intended building contractors to be subjected to criminal prosecution for theft whenever a party to a contract contends the building contractor failed to fully perform the contract although receiving payment of the full contract price.
J. P. Celebrezze, J., concurs in the foregoing dissenting opinion.